



Exhibit 10.2




FORM OF
NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
AMENDED AND RESTATED
2009 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:
Anthony DeChellis
 
 
No. of Option Shares:
 
 
 
Option Exercise Price Per Share:
 
 
 
Grant Date:
 
 
 
Expiration Date:
 

        
Pursuant to the Boston Private Financial Holdings, Inc. Amended and Restated
2009 Stock Option and Incentive Plan as amended through the date hereof (the
“Plan”), Boston Private Financial Holdings, Inc. (the “Company”) hereby grants
to the Optionee named above an option (the “Stock Option”) to purchase on or
prior to the Expiration Date specified above all or part of the number of Option
Shares of Common Stock, par value $1.00 per share (the “Stock”), of the Company
at the Option Exercise Price Per Share specified above, subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended.
By accepting this Stock Option, the Optionee hereby affirms the Optionee’s
agreement to the terms and conditions of his Employment Agreement (as defined
below) with the Company that addresses confidentiality of Company information
and post-employment restrictions on competition and solicitation of employees
and customers or clients by the Optionee. If this Stock Option is not so
accepted within 60 days of the Grant Date, the Optionee shall forfeit the Stock
Option in its entirety (regardless of whether vested or unvested).
1.Restrictions on Transfer of Award. This Stock Option may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Optionee. This Stock Option is exercisable, during the Optionee’s lifetime, only
by the Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.


2.Exercisability Schedule. The Optionee shall have no rights to this Stock
Option unless he or she shall have accepted the Stock Option electronically
through the Company’s Stock Plan Administration System. No portion of this Stock
Option may be exercised until such portion shall have become exercisable. Except
as set forth below, and subject to the discretion of the Administrator (as
defined in Section 2 of the Plan) to accelerate the exercisability schedule
hereunder, this Stock Option





--------------------------------------------------------------------------------





shall be exercisable with respect to the following number of Option Shares on
the dates indicated, so long as the Optionee remains an employee of the Company
or any of its subsidiaries through each such date:
Incremental Number of Option Shares Exercisable
 
Exercisability Date
 
 
 
 
 
 
 
 
 



3.Manner of Exercise.
(a)The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written or electronic notice to the Administrator through the
Company’s Stock Plan Administration System of his or her election to purchase
some or all of the Option Shares purchasable at the time of such notice and
specifying the number of Option Shares to be purchased.


Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price, or (v) a combination of (i), (ii), (iii) and (iv)
above. Payment instruments will be received subject to collection. In addition,
to the extent that (1) this Stock Option remains outstanding and has not been
exercised by the Optionee as of the Expiration Date and (2) the Fair Market
Value of the Stock exceeds the exercise price of the Option by at least one
percent on such date, then this Option shall automatically be exercised on the
Expiration Date (without any action required on the part of the Optionee)
pursuant to the “net exercise” arrangement described in (iv), above.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (x) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (y) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (z) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the





--------------------------------------------------------------------------------





satisfaction of the Administrator with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Administrator as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
shares of Stock subject to this Stock Option unless and until this Stock Option
shall have been exercised pursuant to the terms hereof, the Company or the
transfer agent shall have transferred the shares to the Optionee, and the
Optionee’s name shall have been entered as the stockholder of record on the
books of the Company. Thereupon, the Optionee shall have full voting, dividend
and other ownership rights with respect to such shares of Stock.
(c)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.


4.Termination of Employment. If the Optionee’s employment with the Company or
any subsidiary (as defined in the Plan) is terminated, the period within which
to exercise the Stock Option may be subject to earlier termination as set forth
below:


(a)Termination for Cause. If the Optionee’s employment terminates for Cause (as
defined below), any portion of this Stock Option outstanding on such date,
whether vested or unvested, shall terminate immediately and be of no further
force and effect. For purposes hereof, “Cause” means a termination of the
Optionee’s employment as a result of (i) conduct by the Optionee constituting a
material act of misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
commission by the Optionee of (A) a misdemeanor involving moral turpitude,
deceit, dishonesty or fraud or (B) any felony; (iii) any conduct by the Optionee
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if he were
retained in his position; (iv) continued non-performance or grossly deficient
performance by the Optionee of his duties under the Employment Agreement (other
than by reason of illness or injury) which has continued for more than 30 days
following written notice of such non-performance or grossly deficient
performance from the Board, provided overall financial performance of the
Company shall not be deemed grossly deficient performance by the Optionee; (v) a
breach by the Optionee of any of the provisions contained in Section 7 of the
Employment Agreement; (vi) a material violation by the Optionee of the Company’s
written employment policies after written notice with thirty (30) days to cure,
if curable, or material breach of the Employment Agreement after written notice
with an opportunity to cure, if curable; or (vii) failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company in writing to
cooperate, or the willful destruction or failure to preserve documents or other
materials known to be relevant to such investigation or the inducement of others
to fail to cooperate or to produce documents or other materials in connection
with such investigation.


(b)Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee's death, any portion of this Stock Option outstanding on such
date shall become fully exercisable and may thereafter be exercised by the
Optionee’s legal representative or legatee for a period of 12 months from the
date of the Optionee’s death or until the Expiration Date, if earlier.


(c)Termination by Reason of Retirement. If the Optionee's employment terminates
by reason of the Optionee’s Retirement (as defined in Section 1 of the Plan),
any portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of 24
months from the date of termination or until the Expiration Date, if earlier.





--------------------------------------------------------------------------------







(d)Termination Due to Disability. If the Optionee's employment terminates by
reason of the Optionee’s disability (as determined in accordance with Section
3(b) of that certain Employment Agreement, dated November 5, 2018, by and
between the Company and the Optionee (the “Employment Agreement”)), any portion
of this Stock Option outstanding on such date shall become fully exercisable and
may thereafter be exercised by the Optionee for a period of 12 months from the
date of termination or until the Expiration Date, if earlier.


(e)Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, the Optionee’s
retirement or for Cause, and unless otherwise determined by the Administrator,
any portion of this Stock Option outstanding on such date may be exercised, to
the extent exercisable on the date of termination, for a period of three months
from the date of termination or until the Expiration Date, if earlier. Any
portion of this Stock Option that is not exercisable on the date of termination
shall terminate immediately and be of no further force or effect.
Notwithstanding the foregoing, in the event of termination of the Optionee's
service as an employee of the Company or a subsidiary by the Company or such
subsidiary without Cause, this Stock Option shall become immediately exercisable
with respect to a pro-rated portion of this Stock Option, calculated based on
the number of days during the applicable exercisability schedule(s) from the
Grant Date through the date of termination.


The Administrator’s determination of the reason for the termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
5.Change of Control. Notwithstanding the provisions of Paragraph 4 above, or the
provisions of any agreement between the Optionee and Company or any subsidiary
that is in effect as of the date hereof, in the event of a Change of Control or
Sale Event (i) if, in connection with such Change of Control or Sale Event, this
Stock Option is not assumed or continued by the successor entity in such Change
of Control or Sale Event or substituted with a new award of such successor (in
accordance with the Plan), this Stock Option shall automatically become
immediately exercisable in full, whether or not exercisable at such time,
subject to the provisions of the Plan, as of the effective time of such Change
of Control or Sale Event, and may thereafter be exercised by the Optionee for a
period of 24 months from the date of the Change of Control or Sale Event or
until the Expiration Date, if earlier and (ii) if this Stock Option is assumed
or continued by the successor entity in such Change of Control or Sale Event or
substituted with a new award of such successor subject to the provisions of the
Plan, the Stock Option shall become exercisable in accordance with Paragraphs 2
and 4 of this Agreement (as applicable), subject, in each case, to the terms of
the Plan.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.


7.Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Optionee may elect to have,
and the Company shall have the authority to cause, the required minimum tax
withholding obligation satisfied, in whole or in part, by authorizing the
Company to withhold from shares of Stock to be issued a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due. In





--------------------------------------------------------------------------------





connection with any automatic “net exercise” of all or any portion of this
Option on the Expiration Date, the Company shall also withhold from shares of
Stock to be issued a number of shares of Stock with an aggregate Fair Market
Value that would satisfy the withholding amount due.


8.No Obligation to Continue Employment. Neither the Company nor any subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any subsidiary to terminate the
employment of the Optionee at any time.


9.Clawback. If the Company or its subsidiaries terminate the Optionee’s service
relationship due to the Optionee’s gross negligence or willful misconduct
(whether or not such actions also constitute Cause hereunder), which conduct,
directly or indirectly results in the Company preparing an accounting
restatement, and/or if the Optionee breaches any provision of the Employment
Agreement, this entire Stock Option, whether or not exercisable, as well as any
Option Shares issued upon exercise of this Stock Option (and any gains thereon)
shall be subject to forfeiture, recovery and “clawback.”


10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Optionee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Optionee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.







--------------------------------------------------------------------------------





 
 
 
BOSTON PRIVATE FINANCIAL
HOLDINGS, INC.
 
 
By:
 
 
Title:



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.
 
 
 
 
 
Dated:
 
 
 
 
 
 
Optionee’s Signature
 
 
 
 
 
 
 
Optionee’s name and address:






